By the Court.
At October Term, a. d. 1867, of -Jackson common pleas, M. recovered judgment against S. for $500 and costs. This became dormant. On February 3, A. D. 1876, M. filed in said court a petition to revive said judgment. This was done under the act of April 16, 1867 (S. & S., 562), amending section 417 of the Code of Civil Procedure. Summons was issued to the sheriff of Lawrence count}', who, on February 8, 1876, personally served S. and made due return. S. made default. On March 13, 1876, the court entered an order reviving the judgment “for the amount which the court” found “to remain due and unsatisfied” thereon, being $750, and costs, and awarded execution therefor. S. filed a petition in error in the district court which affirmed the order.
Held, this was right. The petition and summons did not make a new action; they were additional proceedings in the original action. The defendant was entitled to notice *679thereof, and got it, as authorized by said amended section 417. Having jurisdiction of the original action, the court could issue summons to any county in the state, in order to effect a revivor.

Judgment affirmed,.